Citation Nr: 0520959	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  98-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a disorder manifested 
by rectal bleeding, claimed as, in part, secondary to 
exposure to herbicide agents, including Agent Orange.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1965 to January 1967, to include duty in Vietnam for a 
period of approximately 1 year and 3 months.  This case comes 
before the Board of Veterans' Appeals (Board) from a rating 
decision of November 1997 by the Seattle, Washington Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for rectal bleeding.  In his July 
1998 substantive appeal the veteran requested a local 
hearing.  In February 2000 he instead chose to have his 
accredited representative attend an informal conference with 
a Decision Review Officer.  In October 2002, the Board 
undertook additional development of evidence.  In November 
2003, the case was remanded for RO initial consideration of 
the additional evidence obtained.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
appear to be met.  

The November 2003 Board remand ordered that

1.  The RO should refer the veteran's 
claims folder to the examiner(s) who 
conducted the VA examination in November 
2002 for an addendum to the evaluation 
report.  In particular, the examiner(s) 
is(are) asked to review the veteran's 
claims folder, including the report of 
the November 2002 VA examination, and 
then specifically state whether it is at 
least as likely as not that any 
disability manifested by rectal bleeding 
diagnosed is related to the veteran's 
period of service, to include to exposure 
to Agent Orange and/or malaria.  The 
examiner should specifically comment on 
the letters from Dr. Sugimoto submitted 
in March and August 2000.  The addendum 
should include the rationale for all 
opinions expressed.

While the VA examiner who examined the veteran in November 
2002 provided an addendum in March 2004, the examiner did not 
"specifically comment on the letters from Dr. Sugimoto 
submitted in March and August 2000."  A remand confers, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board is now required to remand the case for compliance with 
the previous remand instruction.

Also, in October 2002 the Board sought medical records from 
the VA Medical Center (American Lake) in Tacoma, Washington 
from January 1974 to the present.  While an October 2002 
letter advised the veteran that such records had been 
requested, the records have not been associated with the 
claims file (nor does the claims file reflect a response from 
the VA Medical Center indicating the records are 
unavailable).  VA records are considered part of the record 
on appeal since they are within VA's constructive possession; 
such records may have bearing on the veteran's claim.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, another 
attempt to obtain the records is necessary.  

Finally, after the case was returned to the Board, the 
veteran submitted additional evidence without a waiver of RO 
review.  In pertinent part, these records include medical 
treatise-type documents regarding malaria, including the 
symptoms associated with the disorder.  In his July 1998 
substantive appeal, the veteran argued that the claimed 
disorder may be related to treatment he received for malaria 
as well as due to exposure to Agent Orange.  The Board is 
obliged to return the case to the RO for initial 
consideration of the additional evidence received since their 
last review of the case.  See Disabled American Veterans et. 
al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).    

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain copies of 
complete records of treatment afforded 
the veteran at the VA Medical Center 
(American Lake) in Tacoma, Washington 
from January 1974 to the present.  If the 
records cannot be obtained, the reason 
why should be explained in the record.

2.  The VA physician who examined the 
veteran in 2002 and provided the March 
2004 addendum to the report of that 
examination should be asked to 
specifically comment on the letters from 
Dr. Sugimoto received in March and August 
2000.  [This specifically was not done in 
the March 2004 addendum.]  The examiner 
should again render an opinion as to 
whether it is at least as likely as not 
that any disability manifested by rectal 
bleeding diagnosed is related to the 
veteran's service, to include to exposure 
to Agent Orange and/or malaria.  The 
physician's response should include the 
rationale for any and all opinions 
expressed.  

3.  In the event that the VA physician 
who examined the veteran in November 2002 
(and provided the March 2004 addendum is 
unavailable), the claims file should be 
forwarded to another similarly 
credentialed VA physician who should 
review the complete record (to include 
all medical records, i.e., service 
medical records, private and VA treatment 
records, and VA examination reports, 
including the November 2002 examination), 
provide a diagnosis for any current 
rectal bleeding-related disorder shown, 
and opine whether it is at least as 
likely as not that such disability is 
related to the veteran's service, to 
include to exposure to Agent Orange 
and/or treatment for malaria.  The 
physician should specifically comment on 
the findings on November 2002 VA 
examination and on the letters from Dr. 
Sugimoto (private physician) received in 
March and August 2000.  The physician 
should explain the rationale for all 
opinions given.

4.  The RO should re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purposes of this remand are to satisfy the mandates of 
the Court in Stegall, supra, to assist the veteran in the 
development of his claim, and to meet due process 
considerations.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


